There was sufficient evidence to satisfy the requirement that a confession be corroborated (see Family Ct Act § 344.2 [3]; Matter of Carmelo E., 57 NY2d 431, 433 [1982]). The police saw and heard a weapon fired four times from within a group that *675included appellant, they pursued appellant and apprehended him a block away, and they immediately found a revolver containing four empty shells and two live rounds along the path where appellant had run. This evidence amply corroborated appellant’s out of court confession that he carried the revolver after its discharge and discarded it while fleeing (see Matter of Victor V., 30 AD3d 430, 432 [2006], lv denied 7 NY3d 710 [2006]). Concur — Andrias, J.P., Friedman, Acosta, DeGrasse and Román, JJ.